Citation Nr: 1601014	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  08-27 713	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from September 1970 to April 1972.  He subsequently was a member of the National Guard from June 1973 to June 1975, and again from April 1976 to April 1977, when he was discharged for absence from military duty.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in which the appellant's claim of entitlement to service connection for a heart condition was denied.

The Board remanded this case for additional development in September 2011, and again in July 2014.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2011, a Travel Board hearing was conducted at the RO before a Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

The Veterans Law Judge who conducted the May 2011 Travel Board hearing is no longer employed at the Board.  In October 2015, the Board sent a letter to the appellant to notify him of this and of his right to another Board hearing pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  The appellant's response was received in November 2015, and he stated that he wanted to have a hearing at the RO before a Veterans Law Judge.  A hearing on appeal must be granted when, as has happened in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the following action:

1.  Schedule the appellant for a hearing at his local RO before a Veterans Law Judge, as the docket permits.  Offer the appellant the option of a Travel Board hearing or a videoconference hearing, whichever he prefers. 

2.  Notify the appellant and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.

3.  Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

4.  After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case must be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

